Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with an attorney, James B. Potts, on 03/25/2021.

The application has been amended as follows: 
Claim 7 has been canceled.
In claim 1, line 8, “the manifold; and” has been deleted and replaced by -- the manifold, wherein the drain valve is situated in the drain pan; and --.
 	

Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Alix et al. (US 5,359,692), Watanabe et al. (US 2005/0276582) and Menassa (US 2007/0257386).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, wherein the drain valve is situated in the drain pan. 
 	The closest prior art was Alix et al. The prior art show that an electrode steam humidifier having a housing, a manifold and a cartridge, the manifold and cartridge are rotatable at an angle. However, Alix et al. and prior art of record do not show the drain valve is situated in the drain pan. 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JIMMY CHOU/Primary Examiner, Art Unit 3761